DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I in the reply filed on 1/3/22 is acknowledged.
Applicant's election with traverse of the species option A, alkyne modification, fluorophore, uracil, pseudouridine, and sugar moieties in the reply filed on 1/3/22 is acknowledged.  The traversal is on the ground(s) that there is not a search burden.  This is not found persuasive because each species having a different structure requires a separate search and corresponding examination, wherein search for one does not necessarily return search for the others.  However, the search is expanded upon allowability of the elected species.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14, 19, 21-25, 31-34, 36, 38, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/22.

Claim Objections
Claim 29 is objected to because of the following informalities:  The word “N1-methylpseudouridine” is misspelled in claim 29.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-9, 15-18, 20, 26-30, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0311343 A1), in view of Kore et al. (US 2013/0102655 A1).
Kore et al. is of record and cited on the IDS filed on 7/10/20.
Huang et al. teach mRNA comprising a 5’ cap, 5’ UTR, ORF, 3’UTR, and poly (A) tail [1565].  Huang et al. teach full modification with pseudouridine modifications ([0035], [1565]).  Huang et al. teach that the mRNA comprises pseudouridine or N1-methylpseudouridine or combinations thereof [0035].
Huang et al. teach a lipid nanoparticle comprising an mRNA (e.g., modified mRNA) of the disclosure. In one embodiment, the lipid nanoparticle is a liposome. In another embodiment, the lipid nanoparticle comprises a cationic and/or ionizable lipid [0036]. 
Huang et al. teach a pharmaceutical composition comprising an mRNA (e.g., mmRNA) of the disclosure or a lipid nanoparticle of the disclosure, and a pharmaceutically acceptable carrier, diluent or excipient [0037].
It is noted that claims 16-18, 35, and 37 recite intended use rather than a structural limitation. The intended use does not materially alter the compound.
Huang et al. teach a kit comprising a container comprising a lipid nanoparticle, and an optional pharmaceutically acceptable carrier, or a pharmaceutical composition, and a package insert comprising instructions for administration of the lipid nanoparticle 
Huang et al. teach that the composition can include one or more permeability enhancer molecules, carbohydrates, polymers, surface altering agents (e.g., surfactants), or other components. Carbohydrates can include simple sugars (e.g., glucose) and polysaccharides (e.g., glycogen and derivatives and analogs thereof) [1251].
The recited ratios of modification are met by the full modification taught by Huang et al.  Additionally, varying percentages of modifications is considered to be a matter of design choice.  It was known to incorporate the instantly recited types of modifications alone or combination.
Huang et al.t each that alkynes are contemplated ([1094]) and teach that they can be useful in functionalizing a lipid bilayers of a nanoparticle to facilitate membrane permeation or in conjugating a nanoparticle to a useful component such as a targeting or imaging moiety (e.g. a dye).  Huang et al. teaches that the alkyne group can undergo a copper-catalyzed cycloaddition upon exposure to an azide.  Therefore, it would have been obvious to incorporate alkynes with the expectation of the benefits taught by Huang et al.  
It was known to fully modify mRNA.  It would have been obvious to incorporate the modifications taught by Huang et al. in combination as taught by Huang et al. and at varying numbers/placements as a matter of design choice.
Huang et al. teach that a fluorescent label can be conjugated [0562], which is detectable and fluorescent.  It is noted that claim 7 recites incorporation of a detectable 
Additionally, the claim is a product by process claim.  The method of producing the compound does not introduce a specific structural limitation into the recited product.  The instant claims are product claims, not method claims.
Additionally, Kore et al. teaches utilizing click modification to facilitate detection and isolation of capped mRNA, wherein the mRNA has an alkynyl-derivatized cap analog (abstract) and is therefore evidence that it was known to incorporate alkyne as well as to utilize click modification for mRNAs, each of which would have been an obvious selection when formulating the mRNA of Huang et al.
Kore et al. teach isolation and/or detection of such a capped RNA is achieved by a method comprising contacting the alkynyl-modified capped RNA with an azide-derivatized moiety to form a 1,4-disubstituted triazole-derivatized capped RNA. In an embodiment, the azide-derivatized moiety comprises a detectable moiety and the detectable moiety comprises a reporter molecule, biotin, or a peptide [0019].  Therefore, it would have been obvious to incorporate both alkyne and azide given that the interaction between the two was known and beneficial in mRNA detection and isolation [0031].
Kore et al. teach that the scheme provided by FIG. 3 shows coupling of an RNA bearing an alkyne-modified cap analog to an entity bearing an azide group using "click" chemistry. In this case, the azide bearing entity contains a reporter moiety. In the presence of copper, a 1,4-disubstituted triazole derivative is formed containing capped RNA and the reporter. This conjugate, when contacted with an affinity column bearing an affinity molecule that binds to the reporter, allows for isolation of the RNA. When the RNA is mRNA, the derivatized mRNA can then be used in vitro in a cellular translation assay to produce a protein of interest. In certain embodiments, a reporter is not used and the alkynyl-modified capped mRNA binds directly to an azide-derivatized solid support [0074].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635